         Case 1:18-cr-10299-ADB Document 68 Filed 10/03/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

       v.                                        CRIMINAL No. 18-cr-10299-ADB-1

 GARY WEBSTER, a/k/a “Jamal”

        Defendant


                               GOVERNMENT’S WITNESS LIST

       The United States may call the following witnesses to testify in the above-captioned case:

Timothy Kenny – FBI

Ronald Rushneck - FBI

Patrick O’Brien – Suffolk County Sheriff’s Department

Paul Murphy - Boston Police

Greg Brown - Boston Police

Marvin Wright - Boston Police

Christopher Boyle - Boston Police

Sixto Merced - Boston Police

Roberto Fratella - Boston Police

Earl Perkins - Boston Police

Stephen McManus - Boston Police

Stephen Rioux - Boston Police

Adolfo Brito - Boston Police

Erik Telford – Massachusetts State Police

Yuriy Uvadov – DEA Northeast Laboratory
           Case 1:18-cr-10299-ADB Document 68 Filed 10/03/19 Page 2 of 2



Betty Bleivik – DEA Northeast Laboratory

Maolin Li – DEA Northeast Laboratory

Keeper of the Records, Massachusetts Registry of Motor Vehicles

CW-1

       The government reserves the right to supplement this list and timely notify defense

counsel.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Philip A. Mallard
                                             PHILIP A. MALLARD
                                             Assistant U.S. Attorney
                                             United States Attorney's Office
                                             1 Courthouse Way, Suite 9200
                                             Boston MA 02210
                                             617-748-3674


                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                             /s/ Philip A. Mallard
                                             PHILIP A. MALLARD
                                             Assistant U.S. Attorney

Date: October 3, 2019
